Citation Nr: 0929577	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability. 

2.  Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1964 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2007, a 
statement of the case was issued in January 2008, and a 
substantive appeal was received in February 2008.  The 
Veteran testified at a Board hearing at the RO in April 2009.

The issue of bilateral ankle disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's anxiety/depression disability was manifested 
during active duty service.


CONCLUSION OF LAW

The Veteran's anxiety/depression disability was incurred 
during the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

No psychiatric complaints were reported at the time of the 
Veteran's entrance examination in April 1964; his psychiatric 
status was clinically evaluated as normal at that time. 

Subsequent service treatment records contain several 
psychological evaluations.  In July 1965, the Veteran 
complained of painful sensations in the left temporal area 
and in general a fairly nervous condition that left him 
trembling.  Upon mental status examination, the examiner 
noted that the Veteran tended to strongly repress meaningful 
emotional experiences and expressed more readily his fears 
and angers through somatization.  The examiner diagnosed the 
Veteran with mild chronic passive dependency reaction.  Again 
in July 1965, the Veteran was examined relating to his 
complaints of anxiety and headaches.  The examiner noted 
dilated but reactive pupils, clammy hands, and variable 
digital tremor, which were all manifestations of anxiety.  
The examiner noted again that he seemed prone to not 
discussing meaningful emotional experiences with ease; rather 
he was more inclined to repress, suppress, and somatize such 
feelings. 

In February 1968, the record noted that Veteran reported to 
sick bay in January 1968 crying and very nervous.  He noted 
that he felt like everything was closing in on him.  The 
examiner diagnosed the Veteran with an anxiety reaction.  
Another February 1968 record noted the Veteran's feeling that 
the pressure of his work had been just too great.  He was 
admitted to the closed ward.  The examiner noted a previous 
long history of anxiety and previous contact with a 
psychiatrist.  He was diagnosed with passive-aggressive 
personality.  Later in February 1968, the record continued 
the psychological evaluation.  At that time, the Veteran 
related his headaches and anxiety to his absence from his 
family.  The examiner noted the Veteran's admission diagnosis 
as passive aggressive personality, but noted his discharge 
diagnoses as anxiety reaction.  He was discharged to limited 
duty.  

In May 1968, the Veteran received a follow-up examination for 
his anxiety reaction.  The examination stated that the 
Veteran was admitted to the hospital in May 1968 with the 
diagnosis of anxiety reaction.  The examiner noted a past 
history of treatment for headaches and anxiety before being 
transferred to the naval hospital.  The Veteran's symptoms 
and some family problems had been resolved.  He was returned 
to fit for duty status a few days before separation from 
service.  The Veteran's May 1968 report of medical 
examination for separation noted him to be psychiatrically 
normal.  The examiner noted the 3 months of limited duty for 
anxiety reaction, but then noted the finding of fit for duty 
in May 1968, prior to his separation.  

The Veteran was afforded a VA examination in February 2007.  
At that time, the Veteran reported generalized anxiety with 
infrequent panic attacks that started while in the military.  
The examiner diagnosed the Veteran with anxiety secondary to 
general medical condition.  The examiner acknowledged the 
Veteran's reports of anxiety during his military service; 
however, the examiner noted that the records were more 
consistent with seasickness and headache during the military.  
He also noted that consistent treatment for anxiety only 
began after his heart attack and worsening arthritis.  He 
noted that the Veteran's mental health providers have 
consistently diagnosed him with anxiety secondary to general 
medical condition.  On the basis of this history, the 
examiner opined that it is less likely as not that the 
anxiety is caused by or a result of his military service.  

The Veteran's VA psychologist wrote a letter summarizing the 
Veteran's psychological condition in April 2009.  The 
examiner noted that the Veteran had attended 53 sessions with 
her beginning in December 2006.  She noted that nearly all of 
the sessions focused on depression and anxiety to some degree 
precipitated by the pain of migraine.  She explained that the 
Veteran had a somatic focus to his psychological complaints, 
such that he attributed all his mood fluctuations to pain 
control issues.  The examiner noted in her charts that the 
Veteran had a mood disorder due to general medical condition, 
migraine.  The examiner stated that in fairness to the 
Veteran, he also had a significant anxiety component that she 
believed was directly related to his military service.  The 
examiner treated his anxiety as part of the mood disorder.  
The examiner stated that she unequivocally supported service 
connection for a mood disorder (both depression and anxiety) 
directly related to migraine headaches. 

The VA examiner in February 2007 noted that the Veteran's 
service treatment records were more consistent with headaches 
and seasickness rather than anxiety, ignoring multiple 
diagnosis and complaints of anxiety recorded during service.  
The examiner diagnosed the Veteran with anxiety secondary to 
general medical condition based on the consistent diagnosis 
by the Veteran's VA treating psychologist.  Due to the timing 
of these records, the examiner noted the Veteran's general 
medical condition to refer to his heart attack and arthritis.  
In April 2009, the Veteran's treating psychologist clarified 
the diagnosis of anxiety secondary to general medical 
condition.  She stated that nearly all of the sessions 
focused on depression and anxiety to some degree precipitated 
by the pain of migraine.  She reiterated the finding in 
service stating that the Veteran had a somatic focus to his 
psychological complaints.  She then explained that the 
general medical condition she referred to specifically 
related to the Veteran's migraines.  She unequivocally 
supported service connection for a mood disorder (both 
depression and anxiety) directly related to migraine 
headaches.  

In sum, the Veteran's service treatment records show a 
diagnosis of anxiety reaction and associate the Veteran's 
anxiety with his headaches.  The VA examiner noted that the 
Veteran's anxiety was related to his medical condition.  The 
Veteran's VA psychologist noted that the Veteran's depression 
and anxiety were related to his migraines.  The Veteran is 
service connected for migraines.  Based on the above 
evidence, the Board concludes that service connection is 
warranted for the Veteran's anxiety/depression disability.  
Although a VA examiner has offered an opinion that the 
anxiety/depression disability is causally related to the 
service-connected migraine disability, it appears that 
anxiety reaction was actually diagnosed during service.  At 
any rate, the evidence in this case would seem to support a 
grant of service connection under either a direct or a 
secondary theory.   

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The Board notes that an RO letter in October 2006 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations.


ORDER

Entitlement to service connection for anxiety/depression 
disability is warranted.  To that extent, the appeal is 
granted.


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made regarding the Veteran's bilateral ankle 
disability.  The Veteran contends that his current bilateral 
ankle disability is related to his military service.  The 
Veteran was diagnosed in April 1965 in service with a soft 
tissue mass on his right ankle and referred to orthopedics.  
Orthopedics then noted a diffuse non-tender soft tissue mass 
in medial side of right Achilles tendon that felt like a 
lipoma.  The examiner noted another smaller one on the left.  
Again in October 1967 while in service, an examiner noted 
that the Veteran's mass had gradually increased in size.  The 
Veteran could not stand for more than five minutes due to 
pain in the heel cord area.  In November 1967, Orthopedics 
recorded that the mass had increased to where it extended on 
both sides of the foot.  The examiner also noted pain with 
long standing and walking.  The mass was soft when the foot 
was extended but firm with dorsiflexion.  The mass was noted 
bilaterally with a 5 cm. by 5 cm. mass on the right side and 
a 3 cm. by 1 cm. mass on the left side.  The orthopedic 
examiner diagnosed the Veteran with accessory muscle crowding 
the Achilles tendon.  

During the April 2009 hearing, the Veteran testified that he 
had surgery on both ankles within the prior year.  He could 
not remember the specific procedure or the specific post-
operative diagnosis.  He has reported that all treatment is 
with VA.  As the Veteran had a diagnosis of an ankle 
disability in service and recently received surgery on the 
same area, the Board finds that the records from these 
surgeries must be considered in any claim for an ankle 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file any VA treatment 
records relating to the Veteran's ankles, 
specifically to include any surgery. 

2.  After completion of the above, the 
Veteran should be afforded an examination 
by an appropriate examiner to ascertain 
the nature and etiology of any current 
bilateral ankle disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  The 
examiner should clearly report all ankle 
disabilities found to be present.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's current ankle disability is 
causally related to the Veteran's in-
service ankle symptomatology. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for any ankle disability.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


